DUFOUR, J.
The plaintiff sues the Rieehulling Company and Leopold Levy, its president, in solido, the former for rent due, and the latter for assisting in removing certain property from the leased premises, and refusing to give plaintiff any im formation as to the place whither the property had been removed, thus causing the loss- of rent.
Levy*s. answer denies responsibility, on the ground that Ir» action was lawful, because he returned the property to the vendor, who had not paid for it, and no rent was due at the time.
*143February 8, 1909.
The present appeal is from the judgment rejecting the demand against Levy.
Plaintiff rests his case on Art. 2324 R. C. C., which reads ;as follows:
“Pie who causes any person to do an unlawful act;, or assists or encourages in the commission of it, .is answerable in solido with that person for the damages caused by that act.”
He cites several decisions as to conspiracies to defraud 'in which the rule was applied.
The article refers to unlawful acts, and not to cases where •the act was lawful.
The evidence shows that the return of the property to the ■vendor was in May, 1906, and that the rent for that month .and June .was paid.
In two eases, the Supreme Court has held that a les'ee .against whom no action has been taken by the laudb-.d and who has not been put in default for non-payment of rent, may ¿retransfer merchandise to his unpaid vendor, and validlv defeat ¿the lessor’s privilege. 7 R. 245; 8 An. 10.
Levy’s act, being lawful, he was not compelled to disclose the locus of the property, and no responsibility attaches under the terms of the codal principle invoked.
The prayer of the petition does not warrant judgment for .the dynamo claimed by plaintiff.
Judgment affirmed.